Citation Nr: 1738568	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability other than PTSD.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for asthma.

7. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

REPRESENTATION

Appellant represented by:	Larry Schuh, an attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January to October 1975, and from September 1978 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 1991, December 1995, and August 2006 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript is of record.

The psychiatric issues before the Board have been heretofore characterized separately as entitlement to service connection for PTSD and entitlement to service connection for a psychiatric disorder other than PTSD, and the Veteran has received numerous psychiatric diagnoses during the appeal period, including PTSD and depression; the record suggests a degree of overlapping symptomatology.  She also carries diagnoses of several personality disorders, which involve symptomatology not under the Board's consideration, as explained below.  Given the nature of the Veteran's current psychiatric symptomatology, the Board has consolidated and expanded the issue on appeal to encompass all diagnosed psychiatric disorders, excepting the below-discussed personality disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)  The law makes plain that it is not the Veteran's responsibility to accurately parse out her mental diagnoses; rather, the responsibility falls to the Board to fashion a judgment that accurately reflects all the evidence of record.  Accordingly, the Board herein combines the psychiatric issues on appeal, and expands them to encompass all diagnosed psychiatric disorders.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for asthma and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 1991 rating decision, the RO denied the Veteran's service connection claim for a psychiatric disability other than PTSD.  The Veteran was informed of that decision and her appellate rights, but did not appeal or submit new and material evidence within one year.

2. In an August 2006 rating decision, the RO denied the Veteran's service connection claim for PTSD.  The Veteran was informed of that decision and her appellate rights, but did not appeal or submit new and material evidence within one year.

3. In a December 1991 rating decision, the RO denied the Veteran's service connection claim for a low back disability.  The Veteran was informed of that decision and her appellate rights, but did not appeal or submit new and material evidence within one year.

4. In a December 1995 rating decision, the RO denied the Veteran's service connection claim for asthma.  The Veteran was informed of that decision and her appellate rights, but did not appeal or submit new and material evidence within one year.

5. Evidence received since the December 1991 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a psychiatric disability other than PTSD.

6. Evidence received since the August 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD.

7. Evidence received since the December 1991 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a low back disability.

8. Evidence received since the December 1995 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for asthma.

9. The preponderance of the evidence demonstrates that the Veteran's acquired psychiatric disability, to include PTSD and depression, is etiologically related to her active service.


CONCLUSIONS OF LAW

1. The December 1991 denying the Veteran's service connection claim for a psychiatric disability other than PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The August 2006 denying the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

3. The December 1991 denying the Veteran's service connection claim for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

4. The December 1995 denying the Veteran's service connection claim for asthma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

5. The evidence received since the December 1991 rating decision is new and material, and the claim of entitlement to service connection for a psychiatric disability other than PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6. The evidence received since the August 2006 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7. The evidence received since the December 1991 rating decision is new and material, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8. The evidence received since the December 1995 rating decision is new and material, and the claim of entitlement to service connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9. The criteria for establishing service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As discussed below, this decision reopens claims of service connection for PTSD, a psychiatric disability other than PTSD, a low back disability, and asthma, and grants entitlement to service connection for an acquired psychiatric disability.  The reopened service connection claims for a low back disability and asthma are discussed in the remand section below.  Hence, there is no reason to belabor the impact of notice and assistance requirements, since any defect or omission is harmless.

Whether new and material evidence has been submitted to reopen the previously denied claims for entitlement to service connection for PTSD and a psychiatric disability other than PTSD

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

In rating decisions dated December 1991 and August 2006, the AOJ determined that the more probative medical evidence of record did not indicate a nexus between either the Veteran's currently diagnosed PTSD or her psychiatric disorder other than PTSD, and her active service.  

Since that time, the Veteran has advanced additional evidence, including VA treatment records and numerous statements in support of her claims, explaining in greater detail the provenance and nature of her symptoms, and testified at a Board hearing, shedding additional light on her service.  The Board finds this evidence "new," because it postdates the December 1991 and August 2006 rating decisions.  The Board also finds the new evidence "material," because it bears directly on points at issue on the questions of entitlement to service connection in the instant case, and raises at least a reasonable probability of sustaining the underlying claims.  Consequently, the claims of service connection for PTSD and a psychiatric disorder other than PTSD may be reopened.

Whether new and material evidence has been introduced to reopen the previously denied claims for entitlement to service connection for a low back disability and asthma

In rating decisions dated December 1991 and December 1995, the AOJ determined that the more probative medical evidence of record did not indicate a nexus between either the Veteran's currently diagnosed low back disability or her asthma, and her active service.  

Since that time, the Veteran has advanced additional evidence, including VA treatment records and numerous statements in support of her claims, explaining in greater detail the provenance and nature of her symptoms, and testified at a Board hearing, shedding additional light on her service.  The Board finds this evidence "new," because it postdates the December 1991 and December 1995 rating decisions.  The Board also finds the new evidence "material," because it bears directly on points at issue on the questions of entitlement to service connection in the instant case, and raises at least a reasonable probability of sustaining the underlying claims.  Consequently, the claims of service connection for a low back disability and asthma may be reopened.

Entitlement to service connection for an acquired psychiatric disability to include PTSD and depression

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In general, establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304 (f)(5).

The Veteran carries current diagnoses of PTSD, depression, and bipolar disorder, as well as personality disorders including borderline personality disorder and avoidant personality disorder.  She states that her PTSD relates to a personal assault suffered during basic training, during which she was the victim of a rape.  She related in hearing testimony that she reported the rape to her platoon sergeant, but that she was threatened if she reported the incident further.  The Veteran further related that the rape resulted in a pregnancy.

As noted in the Introduction above, the Veteran's original claim was specific to PTSD. The Board has since expanded the issue to include any psychiatric condition.  In light of the Veteran's prior diagnosis of a personality disorder, the Veteran's appeal warrants consideration of whether service-connection may be granted for a personality disorder. 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Crucially however, a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9. 

Simply put, if the Veteran does have a current diagnosis of a personality disorder, VA compensation may not be paid for a personality disorder, as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  Therefore, to the extent the evidence of record requires the Board to consider whether service-connection may be warranted for the Veteran's previously diagnosed personality disorder, the Board must deny that aspect of the Veteran's psychiatric disability claim as a matter of law.  However, as previously noted, the Veteran carries other psychiatric diagnoses, suggesting the manifestation of symptoms independent of those owing to her personality disorders.  

The record reflects consistent and profound psychological problems following separation from the Veteran's second period of active duty service.  She has undergone numerous psychiatric hospitalizations, and attempted suicide on multiple occasions.  Although the record does reflect an isolated incident of suicidality preceding service, when the Veteran was 14 years old, there is no indication in the record of psychiatric problems of the intensity with which they have manifested since separation, nor of a psychiatric diagnosis furnished or treatment consistently received prior to enlistment.  June 2004 VA treatment records reflect a reported history of trauma due to sexual abuse.  The record also reflects a long history of post-separation drug abuse, and the Veteran carries diagnoses of substance abuse disorder and alcohol abuse disorder.  Further, although the record does not explicitly document contemporaneous reporting of the Veteran's alleged stressor, the service treatment records do reflect psychological problems during the latter portion of the Veteran's active duty service.  For instance, records from March 1982 show the Veteran was reassigned based on an "acute situational stress reaction," with symptoms including nervousness and anxiety.  

As such, the Board finds that the Veteran's claimed stressor is confirmed by the record; hence, the second element required to sustain a claim for service connection for PTSD is met.  

With regard to the nexus element, the record reflects a March 2012 diagnosis of PTSD, furnished by a VA treating provider.  No provenance for the diagnosis is offered; however, through the course of the instant appeal, the Veteran has maintained her PTSD owes to the above-described sexual assault, and no treating or examining provider has suggested an alternative basis for a PTSD diagnosis.  Hence, the Board concludes that the PTSD diagnosis was furnished in contemplation of that assault.  

The Board also acknowledges the presence of a negative nexus opinion, provided by a VA examiner with whom the Veteran met in November 2012.  That examiner diagnosed the Veteran with bipolar disorder and avoidant personality disorder, opining that they did not relate to service, but were aggravated by "stresses in her post-military, civilian life."  The Veteran does not appear to have been evaluated by a VA examiner for PTSD, nor did the November 2012 examiner reconcile his diagnoses and findings with the extant diagnoses of record, including PTSD and depression.  As such, the opinion offers little probative value.  

In sum, the record establishes current diagnoses of PTSD and depression, sufficient evidence to confirm the Veteran's claimed stressor, and sufficient evidence to establish a nexus between the Veteran's current symptomatology and her service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disability other than PTSD is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for asthma is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is granted.


REMAND

Regarding the Veteran's claims for service connection for a low back disability and for asthma, the Board finds that a remand is necessary to obtain VA examinations to ascertain whether these disorders are etiologically related to her active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Although the record reflects a diagnosis of asthma, no treating provider has explicitly related the condition to the Veteran's active service.  Further, service treatment records do not appear to firmly establish the onset of asthma in service.  As such, a VA examination and medical opinion are necessary to clarify the etiology of the Veteran's diagnosed asthma.  

As for the Veteran's low back pain, the record reflects a history of lower back injury causing radicular pain, although the record relates symptoms, at least in part, to a post-service automobile accident in which the Veteran was involved.  No treating provider has explicitly related the Veteran's low back pain to any aspect of her military service.  As such, a VA examination and medical opinion are necessary to clarify the etiology of any low back disability that may be present.  

Further, at her Board hearing, the Veteran related that she had sought a hearing at the RO level, but did not receive a response from the RO to her request.  On remand, the requested hearing at the RO level should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her asthma and/or her low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of her diagnosed asthma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not that the Veteran's currently diagnosed asthma is related to her military service, to include any symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3. The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

(a) The examiner should identify any low back disorders present.

(b) Then, the examiner should opine for each of  the identified low back disorders present whether it is at least as likely as not that the identified low back disorder is related to her military service, to include any symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development requested has been completed, the Veteran should be scheduled for a Regional Office hearing before a hearing officer at the San Diego RO.  Thereafter, the RO should review the claim.  If any issue on appeal remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue or issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


